DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (“Wolfe”) (US Patent Application Publication No. 2009/0245291) in view of Cao et la. (“Cao”) (US Patent Application Publication No. 2012/0007640) and Lee et al. (“Lee”) (US Patent Application Publication No. 2004/0184806).
Regarding claim 1, Wolfe discloses an optical communication system, comprising: a plurality of leaf nodes (fig. 1 in light of paragraph 0022 for hub and spoke topology), each of which being operable to supply an optical subcarrier (fig. 3 and paragraphs 0033-0036, in light of paragraph 0022 for hub and spoke topology, where each wavelength reads on a subcarrier), each of the plurality of leaf nodes supplying a corresponding one of a first plurality of clock signals (paragraph 0018, clock output of remote node); a hub node (fig. 1 in light of paragraph 0022 for hub and spoke topology) operable to receive each of the optical subcarrier (fig. 3 and paragraphs 0033 and 0039 where “sends and receives” indicates bidirectional communication, in light of paragraph 0022 for hub and spoke topology), the hub node supplies a second clock signal, wherein a frequency of each of the first plurality of clock signals is based on a frequency of the second clock signal (paragraph, in light of paragraphs 0022-0023 for hub and spoke topology with hub as central office, where the remote nodes set their clocks based on the received hub node clock).
Wolfe does not disclose that each of the leaf nodes including a corresponding one of a first plurality of voltage controlled oscillators, each of the first plurality of voltage controlled oscillators providing the first plurality of clocks, or a second voltage controlled oscillator that supplies the second clock signal. However, the hub and spoke nodes of Wolfe are each operating using clocks, and are using Ethernet protocol (paragraph 0019-0022) and Wolfe discloses an central reference clock such as an atomic clock (paragraph 0035). Cao discloses a VCO for providing selectable rate clocks, including for different Ethernet rates (paragraphs 0015, 0027-0028 and claims 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the VCO-based selectable rate clock generator of Cao for the each of the nodes in Wolfe, since it would allow Wolfe’s fixed atomic clock to serve as reference for different used clocks, according to desired clock rate, such as the Ethernet clock rate of Wolfe, which would be e.g. 1G or 10G, as taught by Cao.
Wolfe also does not disclose that each leaf node supplies a respective one of a plurality of optical subcarriers, received by the hub. Lee discloses WDM for a hub and/or tree type topology, where respective wavelengths are used for each of the hub and remote nodes’ upstream and downstream transmissions (fig. 6 and paragraphs 0055 and 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use WDM and have respective wavelengths for the upstream and downstream of the hub and spoke nodes of the combination, since this allows the hub and spoke nodes to communicate with each other simultaneously instead of having to time-divide a wavelength.

Allowable Subject Matter
Claim 2 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of the claims is the inclusion, in claim 2, of an optical receiver with a plurality of clock recovery circuits, each including: an inner loop filter operable to output phase error data associated with data carried by each of the plurality of optical subcarriers relative to a clock signal, and an outer loop filter operable to provide frequency error data based on the phase error data, a numerically controlled oscillator operable to provide a phase ramp signal based on frequency error data, and an interpolator circuit operable to provide interpolated samples based the phase error data and the phase ramp signal. This was not anticipated by, or obvious in view of, the prior art. The closest prior art is identified below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2018/0041287 – optical receiver generating a timing recovery phase error and loop filter used for estimating frequency error.
US Patent Application Publication No. 2017/0317759 – same assignee as ‘287 above; an optical receiver with timing recovery and a loop filter used for estimating frequency error to generate an estimate of phase error.
US Patent Application Publication No. 2011/0150505 – optical receiver with bounded filter function to compensate sample phase error, and with a frequency error estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636